DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10 and 17 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Basler-Reeder et al. U.S. Patent Publication 2018/021728. 
	Regarding claim 1, Basler-Reeder et al. teaches:
	receiving a first transition probability matrix (TPM) of a subsurface region, wherein the TPM defines, for a given lithology at a current depth sample, a probability of particular lithologies at a next depth sample (see “generating a plurality of pseudo-well models for a subsurface region using a Monte Carlo approach”, Abstract, [0005], [0013]; see “Rock property inversion uses the relationship(s) of rock properties to elastic properties (the rock physics model) to convert elastic properties into rock properties. The combination of these two inversion steps is how rock properties can be directly derived from seismic data”, [0004]; see “the present technological advancement can compute gross interval thickness map(s), given by depth of top interpretation surface(s) minus depth of base interpretation surface(s)”, [0063]); 
	receiving seismic data for the subsurface region (see “ derived from, seismic data”, [0002]; see “Seismic data in the time domain includes reflectors whose relative position in time indicates the structure, and whose amplitude indicates elastic properties”, [0004]; see “transforming seismic data…”, [0013]); 
	utilizing the first TPM and the seismic data to generate first pseudo wells (see “generating synthetic seismic traces from each of the plurality of pseudo-well models”, Abstract, [0005]; see “generating a plurality of pseudo-well models for a subsurface region using a Monte Carlo approach”, [0013]);
	calculating a second TPM from the first pseudo wells (see “generating a plurality of pseudo-well models for a subsurface region using a Monte Carlo approach”, Abstract, [0005], [0013]; 
	determining whether the second TPM is consistent with the first TPM (see “ computing top and base isochron from the synthetic seismic traces”, Abstract, [0005]; [0046]; see “The correlation relationship that is created can then be applied to seismic data to create 2D maps of low-side, most-likely, and high-side rock property estimates (including volumetric estimates)”, [0031]); and
	utilizing the first pseudo wells to characterize a reservoir in the subsurface region when the second TPM is determined to be consistent with the first TPM (see “correlating the seismic attributes to rock properties; and transforming seismic data into low-side, most-likely, and high-side estimates of rock properties”, Abstract, [0004], [0005]; see “correlating can include predicting pore thickness and porosity…”, [0006]-[0011]).
	Regarding claim 10, Basler-Reeder et al. teaches:
	generate first pseudo wells based at least in part on a first TPM and seismic data of a subsurface region, wherein the first TPM comprises probabilities of particular lithologies at specified depth samples based upon a given lithology at a current depth sample (see “generating a plurality of pseudo-well models for a subsurface region using a Monte Carlo approach”, Abstract, [0005], [0013]; see “Rock property inversion uses the relationship(s) of rock properties to elastic properties (the rock physics model) to convert elastic properties into rock properties. The combination of these two inversion steps is how rock properties can be directly derived from seismic data”, [0004]; see “the present technological advancement can compute gross interval thickness map(s), given by depth of top interpretation surface(s) minus depth of base interpretation surface(s)”, [0063]); 
	calculate a second TPM from the first pseudo wells (see “generating a plurality of pseudo-well models for a subsurface region using a Monte Carlo approach”, Abstract, [0005], [0013]; 
	determine whether a difference between the second TPM and the first TPM is less than a threshold value or is less than or equal to the threshold value (see “ computing top and base isochron from the synthetic seismic traces”, Abstract, [0005]; [0046]; see “The correlation relationship that is created can then be applied to seismic data to create 2D maps of low-side, most-likely, and high-side rock property estimates (including volumetric estimates)”, [0031]); and
	utilize the first pseudo wells to characterize a reservoir in the subsurface region when the difference between the second TPM and the first TPM is less than the threshold value or is less than or equal to the threshold value (see “correlating the seismic attributes to rock properties; and transforming seismic data into low-side, most-likely, and high-side estimates of rock properties”, Abstract, [0004], [0005]; see “correlating can include predicting pore thickness and porosity…”, [0006]-[0011]).
	Regarding claim 17, Basler-Reeder et al. teaches:
	a processor (see “the computer system 2400 may comprise a networked, multi-processor computer system that may include a hybrid parallel CPU/GPU system. The CPU”, [0062]) configured to:
	generate first pseudo wells based at least in part on a first TPM and seismic data of a subsurface region, wherein the first TPM comprises probabilities of particular lithologies at specified depth samples based upon a given lithology at a current depth sample (see “generating a plurality of pseudo-well models for a subsurface region using a Monte Carlo approach”, Abstract, [0005], [0013]; see “Rock property inversion uses the relationship(s) of rock properties to elastic properties (the rock physics model) to convert elastic properties into rock properties. The combination of these two inversion steps is how rock properties can be directly derived from seismic data”, [0004]; see “the present technological advancement can compute gross interval thickness map(s), given by depth of top interpretation surface(s) minus depth of base interpretation surface(s)”, [0063]); 
	calculate a second TPM from the first pseudo wells (see “generating a plurality of pseudo-well models for a subsurface region using a Monte Carlo approach”, Abstract, [0005], [0013]; 
	determine whether a difference between the second TPM and the first TPM is less than a threshold value or is less than or equal to the threshold value (see “ computing top and base isochron from the synthetic seismic traces”, Abstract, [0005]; [0046]; see “The correlation relationship that is created can then be applied to seismic data to create 2D maps of low-side, most-likely, and high-side rock property estimates (including volumetric estimates)”, [0031]); and
	utilize the first pseudo wells to characterize a reservoir in the subsurface region when the difference between the second TPM and the first TPM is less than the threshold value or is less than or equal to the threshold value (see “correlating the seismic attributes to rock properties; and transforming seismic data into low-side, most-likely, and high-side estimates of rock properties”, Abstract, [0004], [0005]; see “correlating can include predicting pore thickness and porosity…”, [0006]-[0011]).
Allowable Subject Matter
Claims 2-9, 11-16 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Tong et al. in U.S. Patent 9,836,449 teaches “A system which processes a geology report about a subsurface of a well and visualizes information describing a plurality of rock samples collected along a drilled borehole of the well, comprising: a processor…a phrase classification unit that, for each type of the rock properties, classifies the extracted phrases into a plurality of probabilities of the labeled phrases over the plurality of depth intervals; a numerical generation unit that, for each type of the rock properties, transforms the probabilities of the labeled phrases for the extracted phrases over the plurality of depth intervals into a numerical vector or a numerical scalar” (emphasis added, claim 1).
	Gunning et al. in U.S. Patent 7,254,091 teaches “A method for estimating and/or reducing uncertainty in reservoir models of potential petroleum reservoirs comprises receiving the results of a stochastic seismic inversion, and transforming the inversion data into a form suitable for reservoir modelling and flow simulations” (Abstract, emphasis added).
	Neff in U.S. Patent 6,654,692 teaches “a computer-implemented method for predicting rock properties of a subterranean formation by manipulating inputted well log data and reflection seismic data” (column 5 lines 50-55, emphasis added).
	Hamman et al. in U.S. Patent Publication 2006/0136162 teaches “A method is provided for predicting a value of a designated rock or fluid property in a subterranean geologic volume” (Abstract) and “A number of seismic inversion software packages are commercially available which process the seismic data, converting the data to a distribution of seismically-derived acoustic impedance over time or depth within the geologic volume” ([0006], emphasis added).
	Canady et al. in U.S. Patent Publication 2018/0238148 teaches “A computer-implemented method for computing lithofacies probabilities has been described in the present disclosure and may generally include: collecting log data associated with a plurality of depths of a formation penetrated by a wellbore; obtaining, for each depth of the formation based on a plurality of lithology proximity models, distance measures of the log data for the depth of the formation relative to lithofacies responses of the lithology proximity models; mapping the distance measures into probability values; and computing, for each depth of the formation by combining the probability values, a probability that the depth of the formation belongs to a lithofacies of a set of lithofacies, wherein the probability that the depth of the formation belongs to the lithofacies may be used for one or more operations related to the wellbore.” ([0080], emphasis added).
	Leiceaga in U.S. Patent Publication 2016/0116619 teaches “the static and dynamic measurements may be analyzed and used to generate models of the subterranean formation to determine characteristics” ([0048]) and “A seismic inversion may be a process by which seismic data is transformed into one or more rock properties describing a region of interest. Such a seismic inversion may include any number of processes known to those skilled in the art, such as deterministic inversion, stochastic inversion (as further discussed below), and/or discrete spike inversion” ([0089], emphasis added).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944.  The examiner can normally be reached on Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MISCHITA L HENSON/Primary Examiner, Art Unit 2865